Exhibit 10.1

VOTING AGREEMENT

THIS VOTING AGREEMENT (“Agreement”), dated as of April 15, 2014, is made by and
among Zalicus Inc., a Delaware corporation (“Zalicus”), Epirus
Biopharmaceuticals, Inc., a Delaware corporation (the “Company”), and the
undersigned holder (“Stockholder”) of shares of capital stock (the “Shares”) of
Zalicus.

WHEREAS, Zalicus, BRunning, Inc., a Delaware corporation and a wholly owned
subsidiary of Zalicus (“Merger Sub”), and the Company, have entered into an
Agreement and Plan of Merger and Reorganization, dated of even date herewith
(the “Merger Agreement”), providing for the merger of Merger Sub with and into
the Company (the “Merger”);

WHEREAS, Stockholder beneficially owns and has sole or shared voting power with
respect to the number of Shares, and holds stock options or other rights to
acquire the number of Shares indicated opposite Stockholder’s name on Schedule 1
attached hereto;

WHEREAS, as an inducement and a condition to the willingness of Zalicus, Merger
Sub and the Company to enter into the Merger Agreement, and in consideration of
the substantial expenses incurred and to be incurred by them in connection
therewith, Stockholder has agreed to enter into and perform this Agreement; and

WHEREAS, all capitalized terms used in this Agreement without definition herein
shall have the meanings ascribed to them in the Merger Agreement.

NOW, THEREFORE, in consideration of, and as a condition to, Zalicus’s, Merger
Sub’s and the Company’s entering into the Merger Agreement and proceeding with
the transactions contemplated thereby, and in consideration of the expenses
incurred and to be incurred by them in connection therewith, Stockholder,
Zalicus and the Company agree as follows:

1. Agreement to Vote Shares. Stockholder agrees that, prior to the Expiration
Date (as defined in Section 2 below), at any meeting of the stockholders of
Zalicus or any adjournment or postponement thereof, or in connection with any
written consent of the stockholders of Zalicus, with respect to the Merger, the
Merger Agreement or any Zalicus Acquisition Proposal, Stockholder shall:

(a) appear at such meeting or otherwise cause the Shares and any New Shares (as
defined in Section 3 below) to be counted as present thereat for purposes of
calculating a quorum;

(b) from and after the date hereof until the Expiration Date, vote (or cause to
be voted), or deliver a written consent (or cause a written consent to be
delivered) covering all of the Shares and any New Shares that such Stockholder
shall be entitled to so vote: (i) in favor of adoption and approval of (A) the
issuance of the shares of Zalicus Common Stock by virtue of the Merger, and
(B) an amendment to the Zalicus Charter to effect the Reverse Stock Split;
(ii) against any action or agreement that, to the knowledge



--------------------------------------------------------------------------------

of Stockholder, would reasonably be expected to result in a breach in any
material respect of any covenant, representation or warranty or any other
obligation or agreement of Zalicus or any of its Subsidiaries or Affiliates
under the Merger Agreement or that would reasonably be expected to result in any
of the conditions to Zalicus’s or any of its Subsidiaries’ or Affiliates’
obligations under the Merger Agreement not being fulfilled; and (iii) against
any Zalicus Acquisition Proposal, or any agreement, transaction or other matter
that is intended to, or would reasonably be expected to, impede, interfere with,
delay, postpone, discourage or materially and adversely affect the consummation
of the Merger and all other transactions contemplated by the Merger Agreement.
The Stockholder shall not take or commit or agree to take any action
inconsistent with the foregoing.

2. Expiration Date. As used in this Agreement, the term “Expiration Date” shall
mean the earlier to occur of (a) the Effective Time, (b) such date and time as
the Merger Agreement shall be terminated pursuant to Section 9 thereof or
otherwise, or (c) upon mutual written agreement of the parties to terminate this
Agreement. Upon termination or expiration of this Agreement, no party shall have
any further obligations or liabilities under this Agreement; provided, however,
such termination or expiration shall not relieve any party from liability for
any willful breach of this Agreement or acts of bad faith prior to termination
hereof.

3. Additional Purchases. Stockholder agrees that any shares of capital stock or
other equity securities of Zalicus that Stockholder purchases or with respect to
which Stockholder otherwise acquires sole or shared voting power after the
execution of this Agreement and prior to the Expiration Date, whether by the
exercise of any stock options or otherwise (“New Shares”), shall be subject to
the terms and conditions of this Agreement to the same extent as if they
constituted the Shares.

4. Agreement to Retain Shares. From and after the date hereof until the
Expiration Date, Stockholder shall not, directly or indirectly, (a) sell,
assign, transfer, tender, or otherwise dispose of (including, without
limitation, by the creation of any Liens (as defined in Section 5(c) below)) any
Shares, (b) deposit any Shares or New Shares into a voting trust or enter into a
voting agreement or similar arrangement with respect to such Shares or New
Shares or grant any proxy or power of attorney with respect thereto (other than
this Agreement), (c) enter into any contract, option, commitment or other
arrangement or understanding with respect to the direct or indirect sale,
transfer, assignment or other disposition of (including, without limitation, by
the creation of any Liens) any Shares or New Shares, or (d) take any action that
would make any representation or warranty of Stockholder contained herein untrue
or incorrect or have the effect of preventing or disabling Stockholder from
performing Stockholder’s obligations under this Agreement. Notwithstanding the
foregoing, Stockholder may make (a) transfers by will or by operation of law or
other transfers for estate-planning purposes, in which case this Agreement shall
bind the transferee, (b) with respect to such Stockholder’s Company Options
which expire on or prior to the Expiration Date, transfers, sale, or other
disposition of Shares to the Company as payment for the (i) exercise price of
such Stockholder’s Company Options and (ii) taxes applicable to the exercise of
such Stockholder’s Company Options, (c) if Stockholder is a partnership or
limited liability company, a transfer to one or more partners or members of
Stockholder or to an affiliated corporation, trust or other business entity
under common control

 

2



--------------------------------------------------------------------------------

with Stockholder, or if Stockholder is a trust, a transfer to a beneficiary,
provided that in each such case the applicable transferee has signed a voting
agreement in substantially the form hereof, (d) to another holder of the capital
stock of the Company that has signed a voting agreement in substantially the
form hereof, and (e) as Phoenix may otherwise agree in writing in its sole
discretion.

5. Representations and Warranties of Stockholder. Stockholder hereby represents
and warrants to Zalicus and the Company as follows:

(a) Stockholder has the full power and authority to execute and deliver this
Agreement and to perform Stockholder’s obligations hereunder;

(b) this Agreement has been duly executed and delivered by or on behalf of
Stockholder and, to the Stockholder’s knowledge and assuming this Agreement
constitutes a valid and binding agreement of the Company and Zalicus,
constitutes a valid and binding agreement with respect to Stockholder,
enforceable against Stockholder in accordance with its terms, except as
enforcement may be limited by general principles of equity whether applied in a
court of law or a court of equity and by bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally;

(c) except as set forth on Schedule 1, Stockholder beneficially owns the number
of Shares indicated opposite such Stockholder’s name on Schedule 1, and will own
any New Shares, free and clear of any liens, claims, charges or other
encumbrances or restrictions of any kind whatsoever (“Liens”), and has sole or
shared, and otherwise unrestricted, voting power with respect to such Shares or
New Shares and none of the Shares or New Shares is subject to any voting trust
or other agreement, arrangement or restriction with respect to the voting of the
Shares or the New Shares, except as contemplated by this Agreement;

(d) to the knowledge of Stockholder, the execution and delivery of this
Agreement by Stockholder does not, and the performance by Stockholder of his or
her obligations hereunder and the compliance by Stockholder with any provisions
hereof will not, violate or conflict with, result in a material breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any Liens on any Shares or New Shares pursuant to, any agreement,
instrument, note, bond, mortgage, contract, lease, license, permit or other
obligation or any order, arbitration award, judgment or decree to which
Stockholder is a party or by which Stockholder is bound, or any law, statute,
rule or regulation to which Stockholder is subject or, in the event that
Stockholder is a corporation, partnership, trust or other entity, any bylaw or
other organizational document of Stockholder; and

(e) to the knowledge of Stockholder, the execution and delivery of this
Agreement by Stockholder does not, and the performance of this Agreement by
Stockholder does not and will not, require any consent, approval, authorization
or permit of, or filing with or notification to, any governmental or regulatory
authority by

 

3



--------------------------------------------------------------------------------

Stockholder except for applicable requirements, if any, of the Exchange Act, and
except where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not prevent or delay
the performance by Stockholder of his or her obligations under this Agreement in
any material respect.

6. Irrevocable Proxy. Subject to the penultimate sentence of this Section 6, by
execution of this Agreement, Stockholder does hereby appoint the Company with
full power of substitution and resubstitution, as Stockholder’s true and lawful
attorney and irrevocable proxy, to the fullest extent of the undersigned’s
rights with respect to the Shares, to vote, if the Stockholder is unable to
perform his or her obligations under this Agreement, each of such Shares solely
with respect to the matters set forth in Section 1 hereof. Stockholder intends
this proxy to be irrevocable and coupled with an interest hereunder until the
Expiration Date and hereby revokes any proxy previously granted by Stockholder
with respect to the Shares. Notwithstanding anything contained herein to the
contrary, this irrevocable proxy shall automatically terminate upon the
Expiration Date of this Agreement. The Stockholder hereby revokes any proxies
previously granted and represents that none of such previously-granted proxies
are irrevocable.

7. No Solicitation. From and after the date hereof until the Expiration Date,
Stockholder shall not (a) initiate, solicit, seek or knowingly encourage or
support any inquiries, proposals or offers that constitute or may reasonably be
expected to lead to, a Zalicus Acquisition Proposal, (b) engage or participate
in, or knowingly facilitate, any discussions or negotiations regarding any
inquiries, proposals or offers that constitute, or may reasonably be expected to
lead to, a Zalicus Acquisition Proposal, (c) furnish to any Person other than
the Company any non-public information that could reasonably be expected to be
used for the purposes of formulating any Zalicus Acquisition Proposal, (d) enter
into any letter of intent, agreement in principle or other similar type of
agreement relating to a Zalicus Acquisition Proposal, or enter into any
agreement or agreement in principle requiring Zalicus to abandon, terminate or
fail to consummate the transactions contemplated hereby, (e) initiate a
stockholders’ vote or action by consent of the Zalicus’s stockholders with
respect to a Zalicus Acquisition Proposal, (f) except by reason of this
Agreement, become a member of a “group” (as such term is defined in
Section 13(d) of the Exchange Act) with respect to any voting securities of
Zalicus that takes any action in support of a Zalicus Acquisition Proposal or
(g) propose or agree to do any of the foregoing. In the event that Stockholder
is a corporation, partnership, trust or other entity, it shall not permit any of
its Subsidiaries or Affiliates to, nor shall it authorize any officer, director
or representative of Stockholder, or any of its Subsidiaries or Affiliates to,
undertake any of the actions contemplated by this Section 7.

8. Waiver of Appraisal Rights; No Legal Actions.

(a) The Stockholder hereby waives, and agrees not to exercise or assert, any
appraisal rights under applicable law, including Section 262 of the DGCL in
connection with the Merger.

 

4



--------------------------------------------------------------------------------

(b) The Stockholder will not in its capacity as a stockholder of Zalicus bring,
commence, institute, maintain, prosecute or voluntarily aid any Legal Proceeding
which (i) challenges the validity or seeks to enjoin the operation of any
provision of this Agreement or (ii) alleges that the execution and delivery of
this agreement by the Stockholder, either alone or together with the other
voting agreements and proxies to be delivered in connection with the execution
of the Merger Agreement, or the approval of the Merger Agreement by the Board of
Directors of Zalicus, constitutes a breach of any fiduciary duty of the Board of
Directors of Zalicus or any member thereof.

9. Other Remedies; Specific Performance. Except as otherwise provided herein,
any and all remedies herein expressly conferred upon a party will be deemed
cumulative with, and not exclusive of, any other remedy conferred hereby, or by
Law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy. The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being the
addition to any other remedy to which they are entitled at Law or in equity.

10. Directors and Officers. This Agreement shall apply to Stockholder solely in
Stockholder’s capacity as a stockholder of Zalicus and/or holder of options to
purchase shares of Zalicus Common Stock and/or holder of warrants to purchase
shares of Zalicus Common Stock and not in such Stockholder’s capacity as a
director, officer or employee of Zalicus or any of its Subsidiaries or in such
Stockholder’s capacity as a trustee or fiduciary of any employee benefit plan or
trust. Notwithstanding any provision of this Agreement to the contrary, nothing
in this Agreement shall (or require Stockholder to attempt to) limit or restrict
a director and/or officer of Zalicus in the exercise of his or her fiduciary
duties consistent with the terms of the Merger Agreement as a director and/or
officer of Zalicus or in his or her capacity as a trustee or fiduciary of any
employee benefit plan or trust or prevent or be construed to create any
obligation on the part of any director and/or officer of Zalicus or any trustee
or fiduciary of any employee benefit plan or trust from taking any action in his
or her capacity as such director, officer, trustee and/or fiduciary.

11. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to any Shares. All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to
Stockholder, and the Company does not have authority to manage, direct,
superintend, restrict, regulate, govern, or administer any of the policies or
operations of Zalicus or exercise any power or authority to direct Stockholder
in the voting of any of the Shares, except as otherwise provided herein.

12. Termination. This Agreement shall terminate and shall have no further force
or effect as of the Expiration Date. Notwithstanding the foregoing, nothing set
forth in this Section 12 or elsewhere in this Agreement shall relieve either
party hereto from any liability, or otherwise limit the liability of either
party from any liability for any intentional breach of any obligation or other
provision contained in this Agreement.

 

5



--------------------------------------------------------------------------------

13. Further Assurances. Stockholder shall, from time to time, execute and
deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as the Company or Zalicus may
reasonably request for the purpose of effectively carrying out the transactions
contemplated by this Agreement and the Merger Agreement.

14. Disclosure. Stockholder hereby agrees that Zalicus and the Company may
publish and disclose in the Registration Statement, any resale registration
statement relating thereto (including all documents and schedules filed with the
SEC), the Proxy Statement, any prospectus filed with any regulatory authority in
connection with the Merger and any related documents filed with such regulatory
authority and as otherwise required by Law, such Stockholder’s identity and
ownership of Shares and the nature of such Stockholder’s commitments,
arrangements and understandings under this Agreement and may further file this
Agreement as an exhibit to the Registration Statement or prospectus or in any
other filing made by Zalicus or the Company as required by Law or the terms of
the Merger Agreement, including with the SEC or other regulatory authority,
relating to the Merger, all subject to prior review and an opportunity to
comment by Stockholder’s counsel.

15. Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or sent by overnight courier
(providing proof of delivery) or by facsimile transmission (providing
confirmation of transmission) to the Company or Zalicus, as the case may be, in
accordance with Section 10.8 of the Merger Agreement and to each Stockholder at
its address set forth on Schedule 1 attached hereto (or at such other address
for a party as shall be specified by like notice).

16. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the parties hereto agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

17. Assignability. This Agreement shall be binding upon, and shall be
enforceable by and inure solely to the benefit of, the parties hereto and their
respective successors and assigns; provided, however, that neither this
Agreement nor any of a party’s rights or obligations hereunder may be assigned
or delegated by such party without the prior written consent of the other
parties hereto, and any attempted assignment or delegation of this Agreement or
any of such rights or obligations by such party without the other party’s prior
written consent shall be void and of no effect. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person (other than
the parties hereto) any right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

 

6



--------------------------------------------------------------------------------

18. No Waivers. No waivers of any breach of this Agreement extended by the
Company or Zalicus to Stockholder shall be construed as a waiver of any rights
or remedies of the Company or Zalicus, as applicable, with respect to any other
stockholder of Zalicus who has executed an agreement substantially in the form
of this Agreement with respect to Shares held or subsequently held by such
stockholder or with respect to any subsequent breach of the Stockholder or any
other such stockholder of Zalicus. No waiver of any provisions hereof by any
party shall be deemed a waiver of any other provisions hereof by any such party,
nor shall any such waiver be deemed a continuing waiver of any provision hereof
by such party.

19. Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, regardless of
the Laws that might otherwise govern under applicable principles of conflicts of
Laws. In any action or proceeding between any of the parties arising out of or
relating to this Agreement, each of the parties: (i) irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Court of Chancery of the State of Delaware or to the extent such court does
not have subject matter jurisdiction, the Superior Court of the State of
Delaware or the United States District Court for the District of Delaware,
(ii) agrees that all claims in respect of such action or proceeding shall be
heard and determined exclusively in accordance with clause (i) of this
Section 19, (iii) waives any objection to laying venue in any such action or
proceeding in such courts, (iv) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over any party, and (v) agrees
that service of process upon such party in any such action or proceeding shall
be effective if notice is given in accordance with Section 15 of this Agreement.

20. Waiver of Jury Trial. The parties hereto hereby waive any right to trial by
jury with respect to any action or proceeding related to or arising out of this
Agreement, any document executed in connection herewith and the matters
contemplated hereby and thereby.

21. No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of Zalicus has approved, for purposes of any applicable anti-takeover
laws and regulations and any applicable provision of the Zalicus Charter, the
transactions contemplated by the Merger Agreement, (b) the Merger Agreement is
executed by all parties thereto, and (c) this Agreement is executed by all
parties hereto.

22. Entire Agreement; Counterparts; Exchanges by Facsimile. This Agreement and
the other agreements referred to in this Agreement constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral, among or between any of the parties with respect to the subject matter
hereof and thereof. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument. The exchange of a fully executed Agreement (in counterparts
or otherwise) by all parties by facsimile or electronic transmission via “.pdf’
shall be sufficient to bind the parties to the terms and conditions of this
Agreement.

 

7



--------------------------------------------------------------------------------

23. Amendment. This Agreement may not be amended, supplemented or modified, and
no provisions hereof may be modified or waived, except by an instrument in
writing signed on behalf of each party hereto.

24. Definition of Merger Agreement. For purposes of this Agreement, the term
“Merger Agreement” may include such agreement as amended or modified as long as
such amendments or modifications (a) do not (i) change the form of consideration
or (ii) change the Exchange Ratio in a manner adverse to Stockholder, or
(b) have been agreed to in writing by Stockholder.

25. Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement and Exhibits and Schedules to this Agreement, respectively.

(e) The bold-faced headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

[Remainder of Page has Intentionally Been Left Blank]

 

8



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

[STOCKHOLDER] By:     Name:     Title:    

 

 

 

 

 

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

ZALICUS INC. By:     Name:     Title:     EPIRUS BIOPHARMACEUTICALS, INC. By:  
  Name:     Title:    

 

 

 

 

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

 

Name and Address of Stockholder

 

Shares

 

Options

  

Other Rights



--------------------------------------------------------------------------------

Schedule of Signatories

Mark H.N. Corrigan, M.D.

Sally W. Crawford

Frank Haydu

William Hunter, M.D.

Michael Kauffman, M.D.

W. James O’Shea

Justin A. Renz